      Case 1:18-cv-11413-AT-SDA Document 88 Filed 05/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         5/14/2020
Anthony B. Nelson,

                                Plaintiff,
                                                            1:18-cv-11413 (AT) (SDA)
                  -against-
                                                            ORDER
Diane Argyropoulous et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. Plaintiff shall file his anticipated motion to compel JPS Petroleum Inc. (“JPS

         Petroleum”) to respond to the subpoena (see ECF Nos. 80 & 82) no later than May 25,

         2020.

      2. No later than June 4, 2020, JPS Petroleum either shall produce the documents

         identified in the subpoena or respond to Plaintiff’s motion to compel. JPS Petroleum

         is warned that if it fails to comply with this Order and comply with the subpoena, it

         could be found in contempt and sanctions may be imposed against it. See Fed. R.

         Civ. P. 45.

      3. No later than May 25, 2020, Defendants shall file a latter indicating whether they

         intend to file any dispositive motions and, if so, set forth a proposed briefing schedule.

      4. The deadline for the completion of discovery is extended until July 31, 2020 for the

         limited purpose of allowing Plaintiff to pursue the discovery that is the basis for the

         subpoena served on JPS Petroleum.
         Case 1:18-cv-11413-AT-SDA Document 88 Filed 05/14/20 Page 2 of 2



       A copy of this Order will be mailed and emailed to the pro se Plaintiff by Chambers. In

addition, a copy of this Order will be mailed to JPS Petroleum by Chambers via certified mail.

SO ORDERED.

DATED:         New York, New York
               May 14, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                2
